Citation Nr: 1633001	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right wrist/hand disability, to include as secondary to the service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously before the Board in August 2013, at which time it was remanded for additional development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, additional evidentiary development is still required before the claim can be adjudicated. 

The Veteran's August 2008 statement in support of claim indicates that he requested service connection for a right wrist disability.  Yet, the records show that at a VA examination, conducted during the same month, he complained of experiencing pain in his right hand and his right wrist.  Thus, the Board has recharacterized the issue, to better reflect the Veteran's contentions and to fully encompass any diagnosis pertaining to the symptomatology he has described.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Board remanded the matter in August 2013 for a VA opinion addressing whether it was at least as likely as not that any right wrist disability had its onset in service or was related to service.  A VA opinion was obtained in September 2013, which determined that the Veteran's right wrist disability was not related to service.  In issuing his negative opinion, the examiner stated there were no findings of entries for treatment for complaints of a right wrist injury in the Veteran's service treatment records (STRs), no findings of complaints of a right wrist injury on the report of his separation examination, and no evidence of treatment for complaints of right wrist pain until 2010.  The Board finds that this opinion is inadequate because the examiner relied upon the lack of treatment in service and immediately following service to form the basis of his opinion, and did not discuss the Veteran's account of his in-service injury nor his statements regarding the continuity of his symptoms since service.  Therefore, the Veteran should be afforded a new VA examination and an opinion should be provided that thoroughly addresses the etiology of the Veteran's claimed right wrist and/or hand disability.

Next, the September 2013 VA opinion notes that the Veteran was involved in a worker's compensation claim in 2005 due to a right shoulder injury he sustained in the course of his employment as a truck driver.  To the extent that these records may contain information regarding the condition of the Veteran's right wrist or hand at the time of that injury, they are relevant and should be obtained on remand.

Finally, on remand, ongoing relevant VA treatment records should be obtained and the Veteran should be afforded another opportunity to identify any outstanding private treatment records related to the condition on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include but not limited to, any records from VAMC Boston, from October 2012 to the present and associate them with the claims file.

2. Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After obtaining any necessary information and proper authorization from the Veteran, contact the appropriate state agency and obtain a copy of any determinations made with regard to the Veteran's claim for Worker's Compensation, to include all medical records upon which the determinations were made.

4. Then, schedule the Veteran for a VA examination to determine whether he has a right wrist and/or hand disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

a) First, identify any current right wrist or hand disability.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the July 2008 claim for service connection.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event, to include the Veteran's reported in-service right wrist or hand injury concomitant with his documented December 1972 left wrist injury?

In responding to this inquiry, please specifically discuss whether the findings of an old fracture of the right 5th metacarpal with arthritic changes in the November 2004 VA examination and the limitation of motion of the Veteran's right wrist noted in the August 2008 VA examination are related to the right wrist and/or hand injury the Veteran states he sustained at the same time his left wrist injury was sustained in service.  In doing so, please note that the absence of contemporaneous medical evidence cannot be the sole basis for a negative opinion.

c)  Provide an opinion, based on the severity of the arthritic changes in the right wrist and/or hand seen on the November 2004 X-ray, on whether it is at least as likely as not that these changes were present within one year of the Veteran's December 1973 separation from service.

d)  If you do not find that a current wrist and/or hand disability is related to service, provide an opinion as to whether any disability of the right wrist and/or hand was caused or aggravated by the Veteran's service-connected left wrist disability.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed right wrist and/or hand injury and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5)  Finally, after completing any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

